Weygandt, C. J.,
dissents from the majority view that “no protection of the public or other compelling reason has been shown to justify a different rule with respect to this evidence in the. possession of the city and its chief of police from that with respect to similar evidence in the possession of any other individual or corporation. ’ ’
Concededly the two police officers were acting in the line of duty when they were investigating the robbery and when they made the report containing the information they obtained. If this information is now to be used against them, it means that they performed their duty at their peril. Furthermore, as observed by the majority of the Court of Appeals, the disclosure of such records “in many instances would completely destroy their usefulness. Under such circumstances, the public security must be given first consideration. ’ ’
Matthias, J., concurs in the foregoing dissenting opinion.